Harwood, J.,
concurring. — My concurrence in affirming the judgment of the trial court proceeds upon the ground that the facts shown give rise to a trust in the grantees of the patent in favor of the plaintiff for the eighth interest which it owned in said property when patent was issued therefor, and that appellant, Cobban, acquired his alleged claim thereto with knowledge of the equities existing in favor of plaintiff. For the purpose of this review the receiver’s final receipt has been regarded by both parties as equivalent to a patent, and therefore the case is considered as if patent had issued. It is not disputed that after patent was applied for and notice had run, plaintiff came into ownership of an eighth interest in said lode claim, nor that the Largey deed, purporting to convey plaintiff’s interest to Schwab, Cummings, Hauser, and Fitchen was void. But through the appearance of said void deed the United States government was induced to convey the whole of .said claim to the other co-owners above named, thereby carrying the legal title of plaintiffs interest to the grantees in the patent. Now, the title to plaintiff’s interest in said claim having passed away from it by the circumstance of said void deed being recognized as valid, the grantees of that interest became trustees thereof, holding the same for the use and benefit of the real owner the same as if the title, by mistake, had been conveyed and récorded in the name of a stranger. That trust is implied by operation of law upon the circumstances mentioned, and does not depend upon the alleged express agreement for reconveyance claimed to have been made by Largey on behalf of plaintiff at the time the void deed was executed, nor upon *360any action of Largey because liis attempted conveyance was ■void, as all parties admit, and in fact did not divest plaintiff of its interest. The void deed figured in the transaction as ■ the mere circumstance which misled the government to grant plaintiff’s interest, along with the rest of the lode, to the grantees above named. Plaintiff did not own or claim an interest adverse to any other claimants in said lode, but it owned an interest in conjunction with and recognized by the other claimants and patentees of said lode. {Hunt v. Patchin, 35 Fed. Rep. 816.) And plaintiff, having come into ownership after application of patent, for the sake of convenience in obtaining the patent, it was thought expedient by those assuming to act that plaintiff’s interest should be deeded over to the other grantees in the patent in order to make it appear to the government’s agents that the persons to whom the patent was issued were the owners of the whole of said claim. But that deed was void, and therefore when the patent was issued the legal title of plaintiff’s interest, which it had not parted with, was conveyed to the grantees named in the patent. It appears that the grantees in the patent, although made parties to this action, have never come in and denied the foregoing facts, and the record shows that Cobban obtained such conveyance for a mere nominal sum as consideration, and with knowledge of the facts upon which the law raises a trust in the patentees of said land in favor of plaintiff to the extent of its interest. (2 Pomeroy’s Equity Jurisprudence, § 1048.) So that Cobban is in no position to claim equities in his behalf which the grantees of said patent could not have invoked. It appears to me to be a case of constructive trust, arising by operation of law and should be executed as directed by the judgment of the trial court. (Hunt v. Patchin, 35 Fed. Rep. 816; Lakin v. Sierra Buttes G. Mining Co., 25 Fed. Rep. 337; Hardy v. Harbin, 4 Saw. 526; Wilson v. Castro, 31 Cal. 421; Salmon v. Symonds, 30 Cal. 301.)
The point is raised that plaintiff was not competent to receive and hold said interest in the mining claim, because the acquisition of such property was not specially within the scope of the object and purpose of the corporation, as expressed in its articles of incorporation. I do not think that point could *361be maintained so as to avoid the title of plaintiff to said property in favor of a stranger. A corporation organized for special purposes, specified in the articles of incorporation, might, in transacting that business, necessarily come into the ownership of property of a class not within the objects for which it was incorporated. The collection or enforcement of obligations due the corporation might necessarily, in the course of the transaction of its business, bring it into ownership of property, the acquirement of which is not within the special object and purpose for which the company was organized, as expressed in its articles of incorporation. But it would hardly be seriously urged in such event that the title of the corporation as to such property was void in favor of a stranger who undertook, unlawfully, to assume and hold the property in question. Of course, cases arise where agents of a corporation have been held liable to the stockholders or others interested and injured by a departure from the scope and purpose of the company in its transactions, but such complainants are not strangers or without interest in the conduct of the corporation. And the commonwealth may also interfere and forfeit the charter and wind up the affairs of the corporation in certain cases for abuse of its charter privileges by unlawful use or departure therefrom: But no cases have been cited, and probably cannot be found, where strangers have been heard to raise such a defense to their unwarranted claims upon the property of a corporation. To the contrary may be cited the following cases. (First Nat. Bank v. Roberts, 9 Mont. 331; National Bank v. Matthews, 98 U. S. 621; National Bank v. Whitney, 103 U. S. 99; Fortier v. New Orleans Nat. Bank, 112 U. S. 439; National etc. Mining Co. v. Clarkin, 14 Cal. 544; California State Tel. Co. v. Alta Tel. Co., 22 Cal. 398.)
I concur in affirming the judgment of the trial court.